PARK, J.
The question in this case is, whether the furnaces and the smoke-pipes attached to them were fixtures. If they were, they were parts of the buildings to which they were attached, and the fact that a separate contract was made in reference to them becomes of no importance, for a mechanic in constructing any part of a building, has a lien on the whole *364building for the labor performed and materials furnished. The claim of the respondent would deprive the mechanic of his lien unless the entire building was constructed by him under one contract, which manifestly is absurd.
We come then to the only question in the case, and that is, were these articles fixtures
In the late case of Capen v. Peckham, 35 Conn., 88, this court held “ that to constitute a fixture it is essential that the article should not only be annexed to the freehold, but that it should clearly appear from an inspection of the property itself, taking into consideration the character of the annexation, the nature of the article annexed, its adaptation to the uses and purposes to which the building was appropriated at the time, the annexation was made, and the relation of the party making it to the property to which it was annexed, that a permanent accession to the freehold was intended to be made by the annexation of the article.” Again the court says : — “ If the articles in this case had been ponderous and extremely difficult to be removed; if they had been of considerable value taken in connection with the building, and of little .value as chattels to be removed; if they had been fitted to the places they occupied and would not be suited to other places or buildings unless specially prepared for them, such considerations might go far to show that the articles were fixtures.”
The articles in that case were the ordinary implements of a slaughter house. They were put into the building to be used in the slaughter of animals. With the exception of a windlass, all the articles could easily have been removed to and set up in any other slaughter house without any injury to the. building from, which they were taken or to themselves; and they would have been as valuable and useful in their new location as in the places they then occupied. The court held the windlass to be real estate, for the annexation of the article was' deemed sufficient to show that it was designed to be so by the party making the annexation; but inasmuch as there was nothing to indicate such intention m reference to the other articles, they were-held to be personal property.
This rule, which requires a physical annexation of th.e article *365to the building, we consider well settled, but tlie annexation need not be such as to require any actual disruption for its removal. It may be attached to the building by mere adjustment of construction and putting in place, as in the case of doors and window blinds, which are obviously a part, of the building, though attached only by hinges, or it may be held in a place prepared to receive it, by its mere size and weight, as in the present case. Thus, in the recent case of Alvord Carriage Manuf. Co. v. Gleason, 36 Conn., 86, the court held that a factory bell, hung in a tower built upon the factory to receive it, was a part of the realty. It is thus that the water wheel of a mill is always held to be a part of the mill. In all these cases the article is applied to the building in such a way as to show an intent to annex it permanently to the freehold; the annexation, whether by means of nails, or screws, or hinges, or mere weight, being still a physical .annexation. The precise manner in which the article is kept in place is not- important, except as it may often throw some light upon the question, in a doubtful case, whether a permanent annexation was intended.
In the present case the intent to make the annexation permanent is very clearly shown by the preparation of the house for the reception of the furnaces. Pits were made in the bottom of the cellar adapted to them in size and depth, and for the express purpose of receiving them. In this respect the case in the 36th of Conn. R. just referred to, seems to be directly in point. There the place where the bell was hung was prepared expressly for it, and the fact that it was so prepared, and that the bell was hung in it, showed that the annexation of the bell to the building was intended to be permanent.
The smoke-pipes connecting the furnaces with the chimneys of the house are of course equally annexed to the building, and a part of the realty.
We therefore advise judgment for the petitioners.
In this opinion the other judges concurred.